Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 1 of 27



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO.


  VICTOR SEPULVEDA,

        Plaintiff,

  vs.
  THE CITY OF DORAL,
  a municipal corporation,
  OMAR FELIPE, individually,
  ALBERTO TELLEZ, individually,
  MICHAEL ACOSTA, individually, and
  JAVIER DIAZ, individually.

         Defendants.
  _________________________________/

                                        COMPLAINT

                      INTRODUCTION, JURISDICTION, and VENUE

        1.      This is an action for damages in excess of $75,000.00, arising out of one

  or more violations of State and Federal laws, detailed below.

        2.      This action is brought pursuant to 42 U.S.C. §1983, 1988, and the Fourth,

  and Fourteenth Amendments to the United States Constitution, and the tort law of

  Florida.   Jurisdiction is founded on 28 U.S.C. §1331, 1343, 42 U.S.C. §1988, the

  constitutional provisions mentioned above, and under the tort law of Florida.

        3.      This action is brought on behalf of VICTOR SEPULVEDA ("SEPULVEDA")

  whose rights were initially violated when he was illegally seized and searched by City of

  Doral ("CITY") police officers. His privacy rights were invaded. Defendant police officers

  then battered him by way of excessive force, took him on a "rough ride" that led him to

  believe he would be killed, falsely arrested and imprisoned SEPULVEDA, causing him

  to be wrongfully detained, followed by a malicious prosecution that they caused to last

  for three (3) months. In connection with the acts and violations alleged below, the




                                              1
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 2 of 27



  individual Defendants have each violated the constitutional rights of SEPULVEDA.

  Plaintiff seeks damages from the CITY and individual police officers.

        4.       Venue is proper in this district because it is where the events complained

  of occurred.

        5.       All conditions precedent to the maintenance of this action have been

  performed or have occurred prior to its institution including those set forth in Florida

  Statute Chapter 768.

        6.       SEPULVEDA seeks awards of damages for permanent, physical, mental

  and emotional injuries, costs associated with criminal arrest including bondsman and

  criminal defense attorney charges, medical bills caused by Defendants' beatings and

  rough ride, loss of earning capacity, loss of enjoyment of life, punitive damages, court

  costs, attorneys' fees, and other damages as described more fully below.

                                            PARTIES

        7.       SEPULVEDA is a resident of Miami-Dade County, Florida and sui juris.

        8.       CITY is a political subdivision of the State of Florida.

        9.       CITY, for the protection of its citizens and the enforcement of its laws and

  the laws of the State of Florida, operates the City of Doral Police Department ("DPD").

        10.      DPD was operational on September 13, 2017.

        11.      OMAR FELIPE ("FELIPE"), ALBERTO TELLEZ ("TELLEZ"), MICHAEL

  ACOSTA ("ACOSTA") and JAVIER DIAZ ("DIAZ") (collectively "Defendants"), were at all

  times material employees or agents of the City of Doral.

        12.      On September 13, 2017 and September 14, 2017 (hereinafter "DOI" for

  Dates of Incident), each of Defendants was a police officer with DPD.

                                  GENERAL ALLEGATIONS

        13.      On DOI, SEPULVEDA was sitting in his car on public property.




                                                2
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 3 of 27



        14.     On DOI, FELIPE was driving, when he noticed SEPULVEDA, who was

  sitting inside his car and using his phone while on public property.

        15.     On DOI, without probable cause and/or a reasonable suspicion that a

  crime was afoot, FELIPE illegally ordered SEPULVEDA to get out of his vehicle.

        16.     At no time on DOI did SEPULVEDA resist or pose a threat to any of

  Defendants.

        17.     SEPULVEDA provided his vehicle registration and drivers license when

  requested by Defendants.

        18.     SEPULVEDA complied with Defendants' orders to get out of his vehicle.

        19.     Defendants violated the 4th Amendment rights of SEPULVEDA by forcing

  him to spread his arms against the vehicle and by conducting an illegal search.

        20.     When asked if he was carrying a firearm, SEPULVEDA complied and

  pointed at where his lawfully concealed carry was on his body.

        21.     Within a few minutes, and with no legal justification, TELLEZ violently

  pinned SEPULVEDA against his vehicle.

        22.     TELLEZ transported SEPULVEDA to a station.

        23.     Defendants and Officer Maylee Barderas tried to get SEPULVEDA to

  participate in a DUI investigation.

        24.     Knowing he did nothing wrong and that he was being harassed,

  SEPULVEDA refused.

        25.     Defendants were visibly angry that SEPULVEDA would not answer their

  questions, participate in roadside exercises, breathe into a brethalyzer, or sign various

  documents that were presented to him for his signature.

        26.     Based in part on the representations of her fellow officers, Officer Barderas

  arrested SEPULVEDA for numerous offenses.




                                              3
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 4 of 27



         27.    Officer Barderas announced that she would transport SEPULVEDA to jail.

         28.    One of the Defendants indicated that he would transport SEPULVEDA.

         29.    DIAZ and ACOSTA took the handcuffed SEPULVEDA towards DIAZ's car.

         30.    SEPULVEDA, while in handcuffs, was held while each of the Defendants

  took turns battering him.

         31.    Each Defendant failed to intervene when SEPULVEDA was battered by

  another Defendant.

         32.    SEPULVEDA, still in handcuffs, was then placed in the back of DIAZ's car

  where he was made to sit for approximately one (1) hour without air conditioning.

         33.    Then, DIAZ took water from DIAZ's vehicle and poured it all over the back

  seat of DIAZ's vehicle.

         34.    DIAZ and ACOSTA then drove in a reckless manner along different roads

  in Miami-Dade County while SEPULVEDA slid around in the back seat.

         35.    SEPULVEDA was handcuffed and could not defend himself.

         36.    SEPULVEDA was not placed in a seat belt.

         37.    At one point, while DIAZ and ACOSTA drove over a train track at a speed

  of approximately 100 miles per hour, their vehicle flew in the air, and SEPULVEDA's

  head collided with the inside roof of the vehicle.

         38.    On numerous occasions throughout the "rough ride" SEPULVEDA

  slammed his head into the divider that separates the front seat area and the back seat

  area, causing numerous hematomas and ultimately scars to his head.

         39.    SEPULVEDA feared for his life while in the back of the police vehicle.

         40.    SEPULVEDA was then taken to by Defendants to TGK Correctional Center

  (hereinafter “TGK“).

         41.    Once he arrived at TGK, SEPULVEDA was examined by a Jackson Hospital




                                               4
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 5 of 27



  medical staff member.

         42.       SEPULVEDA was rejected from TGK as they were concerned of he suffered

  a possible head injury and notified the Defendants that SEPULVEDA needed to be taken

  to a hospital.

         43.       SEPULVEDA was taken to Kendall Regional Medical Center for emergency

  treatment of his injuries caused by Defendants.

         44.       SEPULVEDA never resisted any of the Defendants.

         45.       SEPULVEDA never battered any of the Defendants.

         46.       On DOI, SEPULVEDA was not driving his vehicle in violation of the State

  of Florida's driving under the influence of alcohol laws.

         47.       SEPULVEDA was wrongfully charged with numerous crimes including DUI

  and resisting arrest from an officer.

         48.       In an effort to justify their conduct, each individual Defendant lied about

  different facts to set up and continue the prosecution of SEPULVEDA.

         49.       Nearly three (3) months after the night of the arrest, despite efforts from

  multiple Defendants to have the prosecution continue, the State of Florida dropped the

  charges against SEPULVEDA when none of the Defendants were willing to show up to

  criminal court to testify on the date of trial.

         50.       On DOI, FELIPE, ACOSTA, TELLEZ, and DIAZ were acting within the

  course and scope of their employment and under color of law, to wit, under color of

  statutes, ordinances, regulations, policies, customs and usages of the State of Florida

  and/or DPD.

         51.       At the relevant time, FELIPE, ACOSTA, TELLEZ, and DIAZ participated in

  a course of conduct which they knew, or reasonably should have known, was intended

  to and did result in abridgment and deprivation of SEPULVEDA’s rights and privileges,




                                                 5
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 6 of 27



  as secured under the Constitution of the United States of America.

        52.    Defendants charged SEPULVEDA with: Resisting an Officer without

  Violence; Driving Under the Influence; Refusing to Submit to a Breathalyzer; Refusing

  to Submit to a Breathalyzer (Second offense); Possessing more than one Driver's License;

  and Refusing to Sign a Summons.

        53.    Defendants committed numerous egregious acts, including but not limited

  to the acts when they: jointly decided to arrest SEPULVEDA despite knowing that he

  did not commit a crime; jointly decided to lie in order charge SEPULVEDA with a

  misdemeanour despite knowing he did not commit any crime and in an effort to justify

  the multiple injuries SEPULVEDA suffered.

        54.    SEPULVEDA was criminally prosecuted in Miami-Dade County for nearly

  three (3) months pursuant to case number B-17-025818.

        55.    On December 18, 2017, the State of Florida dropped all pending charges

  against SEPULVEDA.

        56.    All conditions precedent to suit have been performed, have occurred or

  have been excused.

                                   COUNT I
                  SEPULVEDA’S CLAIM OF BATTERY AGAINST CITY

        57.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

  and incorporates them by reference herein.

        58.    CITY is responsible for the conduct of the police officers in its employ.

        59.    On or about September 13, 2017, FELIPE, ACOSTA, TELLEZ, and DIAZ,

  while acting within the course and scope of their employment with CITY, battered

  SEPULVEDA without legal justification.

        60.    SEPULVEDA never consented to this conduct from FELIPE, ACOSTA,

  TELLEZ, and/or DIAZ.




                                             6
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 7 of 27



         61.    As a direct and proximate result of this conduct of Defendants,

  SEPULVEDA has been injured, including but not limited to the following: physical

  injury; medical expenses; emotional distress; physical pain and suffering; mental pain

  and suffering; loss of capacity to enjoy life; loss of future earning capacity; loss of rights;

  imprisonment; discomfort; public humiliation and embarrassment; damage to his good

  name and reputation; fear; anxiety; loss of personal liberty; outrage; lost wages;

  financial losses; the costs of bringing suit; and other general damages.

                                   COUNT II
                SEPULVEDA’S CLAIM OF FALSE ARREST AGAINST CITY

         62.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

  and incorporates them by reference herein.

         63.    FELIPE, ACOSTA, TELLEZ, and DIAZ were acting within the course and

  scope of their employment with CITY, when they used unnecessary force and forcibly

  and without probable cause arrested SEPULVEDA.

         64.    At all material times, Defendants wrongfully and unlawfully caused

  SEPULVEDA to be falsely imprisoned and confined while there was no probable cause

  to do so.

         65.    At all material times, the actions of Defendants were in furtherance of the

  interests of the CITY, and not to accomplish their own personal goals.

         66.    The arrest and confinement was against SEPULVEDA’s will.

         67.    As a direct and proximate result of this conduct of Defendants,

  SEPULVEDA has been injured, including but not limited to the following: physical

  injury; medical expenses; emotional distress; physical pain and suffering; mental pain

  and suffering; loss of capacity to enjoy life; loss of future earning capacity; loss of rights;

  imprisonment; discomfort; public humiliation and embarrassment; damage to his good

  name and reputation; fear; anxiety; loss of personal liberty; apprehension of going to a




                                                7
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 8 of 27



  criminal trial and receiving a jail sentence; outrage; lost wages; financial losses; the

  costs of bringing suit; and other general damages.

      COUNT III: 42 U.S.C. §1983 VIOLATION OF SEPULVEDA’S CIVIL RIGHTS
                                    (FELIPE)

        68.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

  and incorporates them by reference herein.

        69.    This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

  within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

        70.    FELIPE's actions on the DOI occurred within the scope of his employment

  with CITY and under color of state law.

        71.    FELIPE knew or should have known, and every reasonable officer in his

  position would have concluded, that there was no reason to stop or arrest SEPULVEDA,

  as there was no probable cause or reasonable suspicion to believe he was committing a

  crime at any time while he was innocently sitting in his car and using his phone while

  on public property.

        72.    FELIPE had a legal duty to ensure that his fellow officers on the scene used

  only that amount or degree of force against SEPULVEDA as was reasonable and

  necessary under the circumstances. Pursuant to the written policies of DPD, national

  police standards, and federal and state constitutional law, a police officer cannot use

  “excessive force,“ often defined as a level of force inappropriate to the circumstances,

  against members of the public.

        73.    On DOI, FELIPE used an excessive and unnecessary amount of force

  against SEPULVEDA, which was objectively unreasonable in light of the facts and

  circumstances confronting FELIPE and did not involve a rapidly evolving situation other

  than that created by FELIPE, particularly considering that (a) he lacked reasonable

  suspicion or probable cause, (b) there was no traffic violation, (c) SEPULVEDA posed no




                                             8
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 9 of 27



  immediate threat to the safety of FELIPE or any other person and (d) SEPULVEDA was

  not actively resisting arrest or attempting to evade arrest by flight.

         74.    FELIPE knew or should have known, and every reasonable officer in that

  position would have concluded, that the force he used against SEPULVEDA was

  unlawful.

         75.    FELIPE violated SEPULVEDA’s constitutional rights to be secure in his

  person, free from an unreasonable seizure, and free from the use of excessive force.

         76.    These violations were of a type and character as to which any reasonable

  person would be aware, and further, the law prohibiting such conduct as

  unconstitutional was clearly established.

         77.    FELIPE acted knowingly, intentionally, and maliciously, and/or with a

  reckless or callous indifference to the federally protected rights of SEPULVEDA.

         78.    As a direct and proximate result of FELIPE’s violation of SEPULVEDA’s

  civil rights, SEPULVEDA has suffered damages, including mental anguish, bodily injury,

  pain   and   suffering, disability,   disfigurement,   emotional   distress,   humiliation,

  embarassment, loss of capacity of the enjoyment of life, expense of hospitalization,

  medical and nursing care and treatment, loss of earnings, loss of ability to earn money,

  and aggravation of a previously existing condition. The losses are permanent and/or

  continuing and SEPULVEDA will continue to suffer losses in the future.

         79.    SEPULVEDA has retained the undersigned attorney to prosecute this

  action on his behalf and has agreed to pay him a reasonable fee and to reimburse the

  costs of this action.

  WHEREFORE, SEPULVEDA demands judgment against FELIPE for compensatory and

  punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, and

  such other and further relief as the Court deems appropriate.




                                               9
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 10 of 27



           COUNT IV: FALSE ARREST/FALSE IMPRISONMENT AGAINST FELIPE

           80.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

           81.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

           82.   FELIPE’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

           83.   FELIPE participated in the following which constituted false imprisonment

   or arrest of SEPULVEDA: seizing, detaining and/or arresting SEPULVEDA by: stopping

   his vehicle; ordering him out of his vehicle; pinning him to his vehicle; handcuffing him;

   beating him; violently placing him in a police vehicle; and/or driving recklessly with him

   unsecured in the back of a police vehicle.

           84.   The criminal offenses with which SEPULVEDA was charged were known

   to FELIPE to be patently false, without probable cause and/or not supportable under

   the law, albeit probable cause in a false arrest/imprisonment action is an affirmative

   defense, the burden of proof of which is the obligation of FELIPE.

           85.   SEPULVEDA was deprived of his liberty.

           86.   The imprisonment or arrest and deprivation were against SEPULVEDA’s

   will.

           87.   The imprisonment or arrest and deprivation were unreasonable and

   unlawful.

           88.   The imprisonment or arrest and deprivation were not based on lawfully

   issued process of Court and there was no valid warrant for the arrest of SEPULVEDA.

           89.   Indeed, FELIPE acted in bad faith or with malicious purpose or in a

   manner exhibiting wanton and willful disregard of human rights, safety, or property of




                                                10
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 11 of 27



   SEPULVEDA’s rights.

          90.    As a direct and proximate result of this conduct of FELIPE, SEPULVEDA

   has been injured, including but not limited to the following: physical injury; medical

   expenses; emotional distress; physical pain and suffering; mental pain and suffering;

   loss of capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

                    COUNT V: 42 U.S.C. §1983 SEPULVEDA’S CLAIM OF
                      MALICIOUS PROSECUTION AGAINST FELIPE

          91.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          92.    This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          93.    A criminal judicial proceeding was commenced against SEPULVEDA on

   the criminal charges levid against him, as indicated.

          94.    The proceeding was instigated, at least in part, by FELIPE, in the course

   and scope of his work as a police officer for DPD.

          95.    The proceeding was instituted without probable cause as the facts

   observed by FELIPE prior to arrest, and the matters known to FELIPE before the

   institution of prosecution, would not have warranted a reasonable man to believe that

   any criminal offense had been committed by SEPULVEDA.

          96.    FELIPE, acting under color of authority during the course and scope of his

   employment, but motivated by malice and ill will, which is implied by the lack of




                                                11
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 12 of 27



   probable cause and/or the express malice as shown by his reckless disregard for

   SEPULVEDA’s rights and his personal animosity and hostility towards SEPULVEDA.

          97.    FELIPE made material misstatements of fact in support of the prosecution

   of SEPULVEDA.

          98.    No prosecution of SEPULVEDA would have occurred but for the actions of

   FELIPE.

          99.    The fact of SEPULVEDA’s prosecution became known to many persons

   unknown to SEPULVEDA as a result of being made part of the public records of Miami-

   Dade County and appearing on court documents available to public scrutiny as well as

   being posted on the internet and otherwise being made available to the public at large.

          100.   The termination of the criminal proceeding against SEPULVEDA was a

   bona fide termination in favor of SEPULVEDA, and it was not a bargained-for result by

   SEPULVEDA.

          101.   42 U.S.C. §1983 provides a remedy for a violation of these rights, including

   compensatory and punitive damages which are hereby demanded.

          102.   As a direct and proximate result of this conduct of FELIPE, SEPULVEDA

   has been damaged, including but not limited to the following:            medical expenses;

   emotional distress; physical pain and suffering; mental pain and suffering; loss of

   capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

        COUNT VI: 42 U.S.C. §1983 VIOLATION OF SEPULVEDA’S CIVIL RIGHTS
                                     (TELLEZ)

          103.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)




                                                12
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 13 of 27



   and incorporates them by reference herein.

          104.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          105.   TELLEZ’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

          106.   TELLEZ knew or should have known, and every reasonable officer in his

   position would have concluded, that there was no reason to stop or arrest SEPULVEDA,

   as there was no probable cause or reasonable suspicion to believe he was committing a

   crime at any time while he was observed by TELLEZ.

          107.   TELLEZ had a legal duty to use only that amount or degree of force against

   SEPULVEDA as was reasonable and necessary under the circumstances. Pursuant to

   the written policies of DPD, national police standards, and federal and state

   constitutional law, a police officer cannot use “excessive force,“ often defined as a level

   of force inappropriate to the circumstances, against members of the public.

          108.   On DOI, TELLEZ used an excessive and unnecessary amount of force

   against SEPULVEDA, which was objectively unreasonable in light of the facts and

   circumstances confronting TELLEZ and did not involve a rapidly evolving situation other

   than that created by TELLEZ, particularly considering that (a) he lacked reasonable

   suspicion or probable cause, (b) there was no traffic violation, (c) SEPULVEDA posed no

   immediate threat to the safety of TELLEZ or any other person and (d) SEPULVEDA was

   not actively resisting arrest or attempting to evade arrest by flight.

          109.   TELLEZ knew or should have known, and every reasonable officer in that

   position would have concluded, that the force he used against SEPULVEDA was

   unlawful.

          110.   TELLEZ violated SEPULVEDA’s constitutional rights to be secure in his




                                               13
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 14 of 27



   person, free from an unreasonable seizure, and free from the use of excessive force.

          111.    These violations were of a type and character as to which any reasonable

   person would be aware, and further, the law prohibiting such conduct as

   unconstitutional was clearly established.

          112.    TELLEZ acted knowingly, intentionally, and maliciously, and/or with a

   reckless or callous indifference to the federally protected rights of SEPULVEDA.

          113.    As a direct and proximate result of TELLEZ’s violation of SEPULVEDA’s

   civil rights, SEPULVEDA has suffered damages, including mental anguish, bodily injury,

   pain   and    suffering, disability,   disfigurement,   emotional   distress,   humiliation,

   embarassment, loss of capacity of the enjoyment of life, expense of hospitalization,

   medical and nursing care and treatment, loss of earnings, loss of ability to earn money,

   and aggravation of a previously existing condition. The losses are permanent and/or

   continuing and SEPULVEDA will continue to suffer losses in the future.

          114.    SEPULVEDA has retained the undersigned attorney to prosecute this

   action on his behalf and has agreed to pay him a reasonable fee and to reimburse the

   costs of this action.

   WHEREFORE, SEPULVEDA demands judgment against TELLEZ for compensatory and

   punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, and

   such other and further relief as the Court deems appropriate.

          COUNT VII: FALSE ARREST/FALSE IMPRISONMENT AGAINST TELLEZ

          115.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          116.    This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          117.    TELLEZ’s actions on the DOI occurred within the scope of his employment




                                                14
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 15 of 27



   with CITY and under color of state law.

           118.   TELLEZ       participated   in   the   following    which     constituted   false

   imprisonment     or   arrest    of   SEPULVEDA:       seizing,   detaining   and/or   arresting

   SEPULVEDA by: pinning him to his vehicle; handcuffing him; beating him; violently

   placing him in a police vehicle; and/or driving recklessly with him unsecured in the

   back of a police vehicle.

           119.   The criminal offenses with which SEPULVEDA was charged were known

   to TELLEZ to be patently false, without probable cause and/or not supportable under

   the law, albeit probable cause in a false arrest/imprisonment action is an affirmative

   defense, the burden of proof of which is the obligation of TELLEZ.

           120.   SEPULVEDA was deprived of his liberty.

           121.   The imprisonment or arrest and deprivation were against SEPULVEDA’s

   will.

           122.   The imprisonment or arrest and deprivation were unreasonable and

   unlawful.

           123.   The imprisonment or arrest and deprivation were not based on lawfully

   issued process of Court and there was no valid warrant for the arrest of SEPULVEDA.

           124.   Indeed, TELLEZ acted in bad faith or with malicious purpose or in a

   manner exhibiting wanton and willful disregard of human rights, safety, or property of

   SEPULVEDA’s rights.

           125.   As a direct and proximate result of this conduct of TELLEZ, SEPULVEDA

   has been injured, including but not limited to the following: physical injury; medical

   expenses; emotional distress; physical pain and suffering; mental pain and suffering;

   loss of capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and




                                                   15
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 16 of 27



   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

                  COUNT VIII: 42 U.S.C. §1983 SEPULVEDA'S CLAIM OF
                     MALICIOUS PROSECUTION AGAINST TELLEZ

          126.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          127.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          128.   A criminal judicial proceeding was commenced against SEPULVEDA on

   the criminal charges levid against him, as indicated.

          129.   The proceeding was instigated, at least in part, by TELLEZ, in the course

   and scope of his work as a police officer for DPD.

          130.   The proceeding was instituted without probable cause as the facts

   observed by TELLEZ prior to arrest, and the matters known to TELLEZ before the

   institution of prosecution, would not have warranted a reasonable man to believe that

   any criminal offense had been committed by SEPULVEDA.

          131.   TELLEZ, acting under color of authority during the course and scope of

   his employment, but motivated by malice and ill will, which is implied by the lack of

   probable cause and/or the express malice as shown by his reckless disregard for

   SEPULVEDA’s rights and his personal animosity and hostility towards SEPULVEDA.

          132.   TELLEZ made material misstatements of fact in support of the prosecution

   of SEPULVEDA.

          133.   No prosecution of SEPULVEDA would have occurred but for the actions of

   TELLEZ.




                                                16
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 17 of 27



          134.   The fact of SEPULVEDA’s prosecution became known to many persons

   unknown to SEPULVEDA as a result of being made part of the public records of Miami-

   Dade County and appearing on court documents available to public scrutiny as well as

   being posted on the internet and otherwise being made available to the public at large.

          135.   The termination of the criminal proceeding against SEPULVEDA was a

   bona fide termination in favor of SEPULVEDA, and it was not a bargained-for result by

   SEPULVEDA.

          136.   42 U.S.C. §1983 provides a remedy for a violation of these rights, including

   compensatory and punitive damages which are hereby demanded.

          137.   As a direct and proximate result of this conduct of TELLEZ, SEPULVEDA

   has been damaged, including but not limited to the following:            medical expenses;

   emotional distress; physical pain and suffering; mental pain and suffering; loss of

   capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

        COUNT IX: 42 U.S.C. §1983 VIOLATION OF SEPULVEDA’S CIVIL RIGHTS
                                     (ACOSTA)

          138.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          139.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          140.   ACOSTA’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

          141.   ACOSTA knew or should have known, and every reasonable officer in his




                                                17
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 18 of 27



   position would have concluded, that there was no reason to stop or arrest SEPULVEDA,

   as there was no probable cause or reasonable suspicion to believe he was committing a

   crime at any time while he was observed by ACOSTA.

             142.   ACOSTA had a legal duty to use only that amount or degree of force against

   SEPULVEDA as was reasonable and necessary under the circumstances. Pursuant to

   the written policies of DPD, national police standards, and federal and state

   constitutional law, a police officer cannot use “excessive force,“ often defined as a level

   of force inappropriate to the circumstances, against members of the public.

             143.   On DOI, ACOSTA used an excessive and unnecessary amount of force

   against SEPULVEDA, which was objectively unreasonable in light of the facts and

   circumstances confronting ACOSTA and did not involve a rapidly evolving situation

   other than that created by ACOSTA, particularly considering that (a) he lacked

   reasonable suspicion or probable cause, (b) there was no traffic violation, (c)

   SEPULVEDA posed no immediate threat to the safety of ACOSTA or any other person

   and (d) SEPULVEDA was not actively resisting arrest or attempting to evade arrest by

   flight.

             144.   ACOSTA knew or should have known, and every reasonable officer in that

   position would have concluded, that the force he used against SEPULVEDA was

   unlawful.

             145.   ACOSTA violated SEPULVEDA’s constitutional rights to be secure in his

   person, free from an unreasonable seizure, and free from the use of excessive force.

             146.   These violations were of a type and character as to which any reasonable

   person would be aware, and further, the law prohibiting such conduct as

   unconstitutional is clearly established.

             147.   ACOSTA acted knowingly, intentionally, and maliciously, and/or with a




                                                18
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 19 of 27



   reckless or callous indifference to the federally protected rights of SEPULVEDA.

          148.    As a direct and proximate result of ACOSTA’s violation of SEPULVEDA’s

   civil rights, SEPULVEDA has suffered damages, including mental anguish, bodily injury,

   pain   and    suffering, disability,    disfigurement,    emotional    distress,   humiliation,

   embarassment, loss of capacity of the enjoyment of life, expense of hospitalization,

   medical and nursing care and treatment, loss of earnings, loss of ability to earn money,

   and aggravation of a previously existing condition. The losses are permanent and/or

   continuing and SEPULVEDA will continue to suffer losses in the future.

          149.    SEPULVEDA has retained the undersigned attorney to prosecute this

   action on his behalf and has agreed to pay him a reasonable fee and to reimburse the

   costs of this action.

   WHEREFORE, SEPULVEDA demands judgment against ACOSTA for compensatory and

   punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, and

   such other and further relief as the Court deems appropriate.

          COUNT X: FALSE ARREST/FALSE IMPRISONMENT AGAINST ACOSTA

          150.    Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          151.    This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          152.    ACOSTA’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

          153.    ACOSTA       participated   in   the    following   which     constituted   false

   imprisonment     or     arrest   of   SEPULVEDA:      seizing,   detaining   and/or   arresting

   SEPULVEDA by: handcuffing him; beating him; violently placing him in a police vehicle;

   and/or driving recklessly with him unsecured in the back of a police vehicle.




                                                   19
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 20 of 27



           154.   The criminal offenses with which SEPULVEDA was charged were known

   to ACOSTA to be patently false, without probable cause and/or not supportable under

   the law, albeit probable cause in a false arrest/imprisonment action is an affirmative

   defense, the burden of proof of which is the obligation of ACOSTA.

           155.   SEPULVEDA was deprived of his liberty.

           156.   The imprisonment or arrest and deprivation were against SEPULVEDA’s

   will.

           157.   The imprisonment or arrest and deprivation were unreasonable and

   unlawful.

           158.   The imprisonment or arrest and deprivation were not based on lawfully

   issued process of Court and there was no valid warrant for the arrest of SEPULVEDA.

           159.   Indeed, ACOSTA acted in bad faith or with malicious purpose or in a

   manner exhibiting wanton and willful disregard of human rights, safety, or property of

   SEPULVEDA’s rights.

           160.   As a direct and proximate result of this conduct of ACOSTA, SEPULVEDA

   has been injured, including but not limited to the following: physical injury; medical

   expenses; emotional distress; physical pain and suffering; mental pain and suffering;

   loss of capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

                   COUNT XI: 42 U.S.C. §1983 SEPULVEDA’S CLAIM OF
                     MALICIOUS PROSECUTION AGAINST ACOSTA

           161.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.




                                                20
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 21 of 27



         162.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

         163.   A criminal judicial proceeding was commenced against SEPULVEDA on

   the criminal charges levid against him, as indicated.

         164.   The proceeding was instigated, at least in part, by ACOSTA, in the course

   and scope of his work as a police officer for DPD.

         165.   The proceeding was instituted without probable cause as the facts

   observed by ACOSTA prior to arrest, and the matters known to ACOSTA before the

   institution of prosecution, would not have warranted a reasonable man to believe that

   any criminal offense had been committed by SEPULVEDA.

         166.   ACOSTA, acting under color of authority during the course and scope of

   his employment, but motivated by malice and ill will, which is implied by the lack of

   probable cause and/or the express malice as shown by his reckless disregard for

   SEPULVEDA’s rights and his personal animosity and hostility towards SEPULVEDA.

         167.   ACOSTA made material misstatements of fact in support of the

   prosecution of SEPULVEDA.

         168.   No prosecution of SEPULVEDA would have occurred but for the actions of

   ACOSTA.

         169.   The fact of SEPULVEDA’s prosecution became known to many persons

   unknown to SEPULVEDA as a result of being made part of the public records of Miami-

   Dade County and appearing on court documents available to public scrutiny as well as

   being posted on the internet and otherwise being made available to the public at large.

         170.   The termination of the criminal proceeding against SEPULVEDA was a

   bona fide termination in favor of SEPULVEDA, and it was not a bargained-for result by

   SEPULVEDA.




                                              21
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 22 of 27



          171.   42 U.S.C. §1983 provides a remedy for a violation of these rights, including

   compensatory and punitive damages which are hereby demanded.

          172.   As a direct and proximate result of this conduct of ACOSTA, SEPULVEDA

   has been damaged, including but not limited to the following:            medical expenses;

   emotional distress; physical pain and suffering; mental pain and suffering; loss of

   capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

       COUNT XII: 42 U.S.C. §1983 VIOLATION OF SEPULVEDA’S CIVIL RIGHTS
                                      (DIAZ)

          173.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          174.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          175.   DIAZ’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

          176.   DIAZ knew or should have known, and every reasonable officer in his

   position would have concluded, that there was no reason to stop or arrest SEPULVEDA,

   as there was no probable cause or reasonable suspicion to believe he was committing a

   crime at any time while he was observed by DIAZ.

          177.   DIAZ had a legal duty to use only that amount or degree of force against

   SEPULVEDA as was reasonable and necessary under the circumstances. Pursuant to

   the written policies of DPD, national police standards, and federal and state

   constitutional law, a police officer cannot use “excessive force,“ often defined as a level




                                                22
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 23 of 27



   of force inappropriate to the circumstances, against members of the public.

          178.    On DOI, DIAZ used an excessive and unnecessary amount of force against

   SEPULVEDA, which was objectively unreasonable in light of the facts and

   circumstances confronting DIAZ and did not involve a rapidly evolving situation other

   than that created by DIAZ, particularly considering that (a) he lacked reasonable

   suspicion or probable cause, (b) there was no traffic violation, (c) SEPULVEDA posed no

   immediate threat to the safety of DIAZ or any other person and (d) SEPULVEDA was not

   actively resisting arrest or attempting to evade arrest by flight.

          179.    DIAZ knew or should have known, and every reasonable officer in that

   position would have concluded, that the force he used against SEPULVEDA was

   unlawful.

          180.    DIAZ violated SEPULVEDA’s constitutional rights to be secure in his

   person, free from an unreasonable seizure, and free from the use of excessive force.

          181.    These violations were of a type and character as to which any reasonable

   person would be aware, and further, the law prohibiting such conduct as

   unconstitutional is clearly established.

          182.    DIAZ acted knowingly, intentionally, and maliciously, and/or with a

   reckless or callous indifference to the federally protected rights of SEPULVEDA.

          183.    As a direct and proximate result of DIAZ’s violation of SEPULVEDA’s civil

   rights, SEPULVEDA has suffered damages, including mental anguish, bodily injury,

   pain   and    suffering, disability,   disfigurement,   emotional    distress,   humiliation,

   embarassment, loss of capacity of the enjoyment of life, expense of hospitalization,

   medical and nursing care and treatment, loss of earnings, loss of ability to earn money,

   and aggravation of a previously existing condition. The losses are permanent and/or

   continuing and SEPULVEDA will continue to suffer losses in the future.




                                                23
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 24 of 27



           184.   SEPULVEDA has retained the undersigned attorney to prosecute this

   action on his behalf and has agreed to pay him a reasonable fee and to reimburse the

   costs of this action.

   WHEREFORE, SEPULVEDA demands judgment against DIAZ for compensatory and

   punitive damages, costs, reasonable attorney’s fees pursuant to 42 U.S.C. §1988, and

   such other and further relief as the Court deems appropriate.

           COUNT XIII: FALSE ARREST/FALSE IMPRISONMENT AGAINST DIAZ

           185.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

           186.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

           187.   DIAZ’s actions on the DOI occurred within the scope of his employment

   with CITY and under color of state law.

           188.   DIAZ participated in the following which constituted false imprisonment

   or arrest of SEPULVEDA: seizing, detaining and/or arresting SEPULVEDA by: pinning

   him to his vehicle; handcuffing him; beating him; violently placing him in a police

   vehicle; and/or driving recklessly with him unsecured in the back of a police vehicle.

           189.   The criminal offenses with which SEPULVEDA was charged were known

   to DIAZ to be patently false, without probable cause and/or not supportable under the

   law, albeit probable cause in a false arrest/imprisonment action is an affirmative

   defense, the burden of proof of which is the obligation of DIAZ.

           190.   SEPULVEDA was deprived of his liberty.

           191.   The imprisonment or arrest and deprivation were against SEPULVEDA’s

   will.

           192.   The imprisonment or arrest and deprivation were unreasonable and




                                              24
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 25 of 27



   unlawful.

          193.   The imprisonment or arrest and deprivation were not based on lawfully

   issued process of Court and there was no valid warrant for the arrest of SEPULVEDA.

          194.   Indeed, DIAZ acted in bad faith or with malicious purpose or in a manner

   exhibiting wanton and willful disregard of human rights, safety, or property of

   SEPULVEDA’s rights.

          195.   As a direct and proximate result of this conduct of DIAZ, SEPULVEDA has

   been injured, including but not limited to the following:         physical injury; medical

   expenses; emotional distress; physical pain and suffering; mental pain and suffering;

   loss of capacity to enjoy life; loss of future earning capacity; loss of rights; imprisonment;

   discomfort; public humiliation and embarrassment; damage to his good name and

   reputation; fear; anxiety; loss of personal liberty; apprehension of going to a criminal

   trial and receiving a jail sentence; outrage; lost wages; financial losses; criminal attorney

   fees; civil attorney fees; the costs of bringing suit; and other general damages.

                  COUNT XIV: 42 U.S.C. §1983 SEPULVEDA'S CLAIM OF
                      MALICIOUS PROSECUTION AGAINST DIAZ

          196.   Plaintiff, SEPULVEDA, re-alleges paragraphs one (1) through fifty-six (56)

   and incorporates them by reference herein.

          197.   This count is in the alternative as permitted under Fed. R. Civ. P. 8, and

   within the purview of McGhee v. Volusia County, 679 So. 2d 729 (Fla. 1996).

          198.   A criminal judicial proceeding was commenced against SEPULVEDA on

   the criminal charges levid against him, as indicated.

          199.   The proceeding was instigated, at least in part, by DIAZ, in the course and

   scope of his work as a police officer for DPD.

          200.   The proceeding was instituted without probable cause as the facts

   observed by DIAZ prior to arrest, and the matters known to DIAZ before the institution




                                                25
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 26 of 27



   of prosecution, would not have warranted a reasonable man to believe that any criminal

   offense had been committed by SEPULVEDA.

           201.   DIAZ, acting under color of authority during the course and scope of his

   employment, but motivated by malice and ill will, which is implied by the lack of

   probable cause and/or the express malice as shown by his reckless disregard for

   SEPULVEDA’s rights and his personal animosity and hostility towards SEPULVEDA.

           202.   DIAZ made material misstatements of fact in support of the prosecution of

   SEPULVEDA.

           203.   No prosecution of SEPULVEDA would have occurred but for the actions of

   DIAZ.

           204.   The fact of SEPULVEDA’s prosecution became known to many persons

   unknown to SEPULVEDA as a result of being made part of the public records of Miami-

   Dade County and appearing on court documents available to public scrutiny as well as

   being posted on the internet and otherwise being made available to the public at large.

           205.   The termination of the criminal proceeding against SEPULVEDA was a

   bona fide termination in favor of SEPULVEDA, and it was not a bargained-for result by

   SEPULVEDA.

           206.   42 U.S.C. §1983 provides a remedy for a violation of these rights, including

   compensatory and punitive damages which are hereby demanded.

           207.   As a direct and proximate result of this conduct of DIAZ, SEPULVEDA has

   been damaged, including but not limited to the following: medical expenses; emotional

   distress; physical pain and suffering; mental pain and suffering; loss of capacity to enjoy

   life; loss of future earning capacity; loss of rights; imprisonment; discomfort; public

   humiliation and embarrassment; damage to his good name and reputation; fear;

   anxiety; loss of personal liberty; apprehension of going to a criminal trial and receiving




                                               26
Case 1:21-cv-23267-KMM Document 1 Entered on FLSD Docket 09/09/2021 Page 27 of 27



   a jail sentence; outrage; lost wages; financial losses; criminal attorney fees; civil attorney

   fees; the costs of bringing suit; and other general damages.


                                  DEMAND FOR JURY TRIAL

   VICTOR SEPULVEDA hereby demands a jury trial on all issues so triable.




   DATED this 9th day of September, 2021.



                                                     DANIEL W. COURTNEY, P.A.
                                                     10800 Biscayne Blvd.
                                                     Suite 700
                                                     Miami, Florida 33161
                                                     Telephone: (305) 579-0008
                                                     Facsimile: (305) 563-7055

                                                     By: s/ Daniel W. Courtney
                                                     Daniel W. Courtney
                                                     Florida Bar No: 0499781
                                                     dc@danielcourtneylaw.com




                                                27
